DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ackley (Pub. No.: 2010/0130286 A1) in view of McEachen (Pub. No.: 2005/0059317 A1).
1) In regard to claim 7, Ackley discloses the claimed system for triggering projected displays (fig. 1: 100), comprising: 
a memory (fig. 1: 126); and 
at least one computing device (fig. 1: 110) configured to: 

interrogate the RFID device to determine a first identifier (fig. 4: 410); 
determine an identity of the user based on the first identifier (fig. 4: 420); and 
transmit a projection command to a projection source (¶0022), wherein the projection command comprises the identity of the user and instructive indicia comprising information about a toy (¶0020).
Ackley does not explicitly disclose the toy comprises a second RFID device. 
However, McEachen discloses it has been known in a system for toys to include on the toy a second RFID device (¶0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Ackley to provide a second RFID device on a toy, as taught by McEachen.
One skilled in the art would be motivated to modify Ackley as described above in order to add additional features to the system which would enhance the overall user experience. 

2) In regard to claim 8 (dependent on claim 7), Ackley and McEachen further disclose the system of claim 7, wherein the at least one computing device is further configured to display, by the projection source, a projection based on the projection command (Ackley ¶0020-¶0022). 


4) In regard to claim 11 (dependent on claim 7), Ackley and McEachen further disclose the system of claim 7, wherein the projection command further comprises a location of the toy (official notice is taken that both the concept and advantage is known for providing location in a command). 
5) In regard to claim 12 (dependent on claim 7), Ackley and McEachen further disclose the system of claim 7, wherein the projection command further comprises an avatar associated with the user (Ackley ¶0031). 

6) In regard to claim 1, claim 1 is rejected and analyzed with respect to claim 7 and the references applied. 

7) In regard to claim 2 (dependent on claim 1), claim 1 is rejected and analyzed with respect to claim 8 and the references applied. 
8) In regard to claim 4 (dependent on claim 1), claim 4 is rejected and analyzed with respect to claim 10 and the references applied. 

10) In regard to claim 6 (dependent on claim 1), claim 6 is rejected and analyzed with respect to claim 12 and the references applied. 

11) In regard to claim 13, claim 13 is rejected and analyzed with respect to claim 7 and the references applied.

12) In regard to claim 14 (dependent on claim 13), claim 14 is rejected and analyzed with respect to claim 8 and the references applied. 

13) In regard to claim 15 (dependent on claim 13), claim 15 is rejected and analyzed with respect to claim 12 and the references applied. 

14) In regard to claim 16 (dependent on claim 13), Ackley and McEachen further disclose the non-transitory computer-readable medium of claim 13, wherein the projection command comprises additional instructive indicia associated with a second particular pattern (Ackley ¶0022). 

15) In regard to claim 19 (dependent on claim 13), claim 19 is rejected and analyzed with respect to claim 10 and the references applied. 

.

Allowable Subject Matter
Claims 3, 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CURTIS J KING/Primary Examiner, Art Unit 2684